Name: COMMISSION REGULATION (EC) No 832/95 of 12 April 1995 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff
 Date Published: nan

 13. 4. 95 riNi Official Journal of the European Communities No L 83/37 COMMISSION REGULATION (EC) No 832/95 of 12 April 1995 fixing the import levies on cereals and on wheat or rye flour, groats and meal rate established during the reference period from 1 1 April 1995, as regards floating currencies, should be used to calculate the levies ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 502/95 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Articles 10 (5) and 11 (3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EC) No 150/95 (3), Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EC) No 502/95 (4) and subsequent amending Regulations ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 13 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 387, 31 . 12. 1992, p. 1 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (4) OJ No L 50, 7. 3 . 1995, p. 15. No L 83/38 | EN | Official Journal of the European Communities 13 . 4. 95 ANNEX to the Commission Regulation of 12 April 1995 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Third countries (') 0709 90 60 115,17 0(3) 0712 90 19 115,17 00 1001 10 00 58,26 (') 0 (") 1001 90 91 108,63 1001 90 99 108,63O (u) 1002 0000 142,52 0 1003 00 10 113,78 1003 00 90 113,780 1004 00 00 115,27 1005 10 90 115,1700 1005 90 00 115,17 00 1007 00 90 116,440 1008 10 00 57,16 (9) 1008 20 00 65,83 0 0 1008 30 00 o o 1008 90 10 0 1008 90 90 0 1101 00 11 197,25 0 1101 00 15 197,25 (9) 1101 00 90 197,25 0 1102 10 00 245,15 1103 11 10 133,00 1103 11 90 224,65 1107 10 11 206,50 1107 10 19 157,62 1107 10 91 21 5,67 (10) 1107 10 99 164,47 0 1107 20 00 189,50 (10) (') where durum wheat originating m Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,7245/tonne. (2) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported direcdy into the French overseas departments, originating in the African, Caribbean and Pacific States. (3) Where maize originating in the ACP is imported into the Community the levy is reduced by ECU 2,186/tonne. (4) Where millet and sorghum originating in the ACP is imported into the Community the levy is applied in accordance with Regulation (EEC) No 715/90. (*) Where durum wheat and canary seed produced in Turkey are transported direcdy from that country to the Community, the levy is reduced by ECU 0,7245/tonne. (*) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10), as last amended by Regulation (EEC) No 1902/92 (OJ No L 192, 11 . 7. 1992, p. 3), and Commission Regulation (EEC) No 2622/71 (OJ No L 271 , 10. 12. 1971 , p. 22), as amended by Regulation (EEC) No 560/91 (OJ No L 62, 8 . 3. 1991 , p. 26). 0 The levy applicable to rye shall be charged on imports of the product falling within CN code 1008 90 10 (triticale). (8) No levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. C) Products falling within this code, imported from Poland or Hungary under the Agreements concluded between those countries and the Community and under the Interim Agreement between the Czech Republic, the Slovak Republic, Bulgaria and Romania and the Community and in respect of which EUR.l certificates issued in accordance with amended Regulation (EC) No 121 /94 or amended Regulation (EC) No 335/94 have been presented, are subject to the levies set out in the Annex to that Regulation. ( ,0) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 6,569 per tonne for products originating in Turkey. (") The levy for the products falling within this code in accordance with Regulation (EC) No 774/94 is restricted under the conditions of this Regulation.